Citation Nr: 9922110	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
internal injuries including paralysis of the right 
hemidiaphragm.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1949 to August 1952.  His decorations 
include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran appeared at a personal 
hearing before a Hearing Officer at the RO in February 1997.  
A transcript of that hearing is of record.  

The Board notes that the veteran's combined service-connected 
evaluation is 100 percent, effective January 12, 1998.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A rating decision dated in February 1953 denied service 
connection for internal injuries.  The veteran was properly 
notified of that decision, but he did not appeal it.  

3.  Subsequent to the February 1953 decision, the veteran 
submitted additional evidence, including a service medical 
Supplemental Records tag dated in December 1950 showing a 
diagnosis of "Internal Inj.," and statements from private 
physicians opining that his paralyzed right hemidiaphragm is 
related to the grenade blast to which he was exposed during 
his active service.  

4.  It is not shown that the veteran has internal injuries, 
including paralysis of the right hemidiaphragm, that are 
attributable to his active military service or any incident 
of service origin.  


CONCLUSIONS OF LAW

1.  The February 1953 rating decision denying service 
connection for internal injuries is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  The evidence received since the February 1953 rating 
decision includes evidence that is new and material, and the 
veteran's claim must therefore be reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

3.  Service connection for internal injuries, including 
paralysis of the right hemidiaphragm, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records show that in December 
1950, he was knocked unconscious for approximately an hour 
when a grenade exploded near him in the area of the Chosin 
Reservoir in Korea.  X-ray studies of his chest taken 
following the incident were normal.  In March 1951, it was 
noted that his respiratory system was normal, and that X-ray 
studies of his chest were also normal.  In April 1951, a 
notation was made indicating that a duplicate health record 
was being opened, as his original health records were missing 
in Korea.  X-ray studies taken of the chest at that time were 
normal.  While suffering from malaria in August 1951, the 
veteran experienced rapid and shallow respiration.  The 
report of his July 1952 service separation examination noted 
no defects, and X-ray studies of his chest were normal.  

The report of the veteran's January 1953 VA examination shows 
that X-ray studies of his chest were within normal limits.  
No findings or diagnosis of internal injuries was made.  

The veteran filed a claim for service connection for internal 
injuries that was denied by the RO in February 1953.  The RO 
found no evidence of internal injuries.  

The reports of the veteran's August 1955 and July 1957 VA 
examinations reflect that X-ray studies of the chest were 
normal.  No findings were made of any problems with the 
veteran's diaphragm.  

In January 1996, the veteran filed a request to reopen his 
claim and submitted copies of two tags, which he asserted 
were used when he was evacuated for treatment in December 
1950.  One of the tags had the words Supplemental Record 
printed on it and listed a diagnosis including "Concussion & 
Internal Inj. Frost Bite - rt. great toe."  

A rating decision dated in April 1996 confirmed the earlier 
denial of the veteran's claim, holding that no new and 
material evidence had been submitted to reopen the claim.  
The veteran filed a timely notice of disagreement with the 
April 1996 RO determination.  

In a February 1997 statement in support of his claim, the 
veteran asserted that he was treated by Douglas David, M.D., 
of Louisville, Kentucky, from 1971 through 1978.  He further 
asserted that he presented to Dr. David's office in 1972 and 
1978 with severe pain in his right chest, and he submitted 
copies of an invoice and a check that he stated related to 
examination and testing for that pain.  The copy of the 
check, dated in February 7, 1972, appears to have "EKG 11-8-
71" handwritten in the bottom left corner.  However, Dr. 
David is deceased, and his treatment records are not 
available.  

In further support of his claim, the veteran has submitted 
several personal statements, a letter from a flight nurse, 
and copies of articles and archival materials relating to 
non-penetrating trauma of the thorax, the use of emergency 
medical tags, evacuation routes and delays, and Chinese hand 
grenades.  Further, the veteran submitted copies of private 
medical records from Gary A. Shearer, M.D., of Florence, 
Kentucky, and J. Michael Ray, M.D., of Louisville, Kentucky, 
covering the period from December 1994 to April 1998, as well 
as records from his September 1983 hospitalization at the 
Jewish Hospital in Louisville, Kentucky, his April 1993 tests 
at the Methodist Evangelical Hospital, and his November 1993 
tests at the HCA King's Daughters Memorial Hospital, in 
Frankfort, Kentucky.  

The records from the Jewish Memorial Hospital show that the 
veteran was admitted in 1983 with complaints of sudden onset 
of pleuritic type left chest pain.  X-ray studies of the 
chest showed elevation of the right hemidiaphragm with 
discoid atelectasis.  The impression was abrupt onset of 
pleuritic-type chest pain, possible pneumonia, with a 
pulmonary embolism to be considered.  A lung scan showed a 
perfusion defect corresponding to basilar atelectasis in the 
right lower lobe.  The impression was abnormal lung scan, and 
it was felt that the scan findings did not appreciably change 
the clinical probability of pulmonary embolism.  It was noted 
that the veteran had had no previous difficulties with 
cardiac or pulmonary disease, and had apparently had no 
sequelae from his inservice concussion injury and malaria.  
It was further noted that the veteran had given up smoking 
four years previously.  

X-ray studies of the chest and fluoroscopy studies of the 
diaphragm, which were performed in April 1993 at the 
Methodist Evangelical Hospital in connection with resection 
of a substernal thyroid goiter, showed a very high position 
and paralysis of the right diaphragm, cause undetermined.  
The elevation of the right hemidiaphragm was again noted on 
X-ray studies of the chest performed at the HCA King's 
Daughters Memorial Hospital in November 1993.  

The record contains copies of VA outpatient treatment records 
for the period from March 1996 to August 1998, which have 
been reviewed by the Board.  

A February 1997 letter from Dr. Ray indicated that he began 
treating the veteran in the late 1970's and that a chest X-
ray taken at that time revealed evidence of a paralyzed right 
hemidiaphragm.  He opined that this disorder was related to 
trauma from the grenade blast in service.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in February 1997.  He testified that he had 
kept the tag marked Supplemental Record since his evacuation 
in December 1950 and that it had never been put in his 
service medical records.  He further testified that he had 
some trouble breathing for about two weeks following the 
grenade blast and had some trouble continuing since that 
time.  He asserted that he sustained trauma to his diaphragm 
during the grenade blast and that it had not been noted in 
his early X-ray studies since radiographic equipment was not 
as accurate at that time as it is today.  

The report of the veteran's April 1997 VA examination 
reflects his history of a paralyzed right hemidiaphragm, 
complaints of shortness of breath with moderate exertion, and 
occasional pain in his right upper quadrant.  The examiner 
found that it was unlikely that the elevation and paralysis 
of the right hemidiaphragm was due to the grenade blast in 
service, given the fact that the December 1950, January 1953, 
and January 1957 chest X-ray studies were all normal.  

In a March 1998 letter, Dr. Shearer stated that it was his 
opinion that the veteran's paralysis of the right 
hemidiaphragm was secondary to the grenade blast which 
occurred in Korea, leaving the veteran with a significant 
pulmonary restrictive defect.  

In order to reopen a previously and finally denied claim, a 
claimant must submit new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and that by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  38 C.F.R. 
§ 3.156.  

Having reviewed all the evidence submitted subsequent to the 
February 1953 rating decision, the Board finds that the 
opinions of Doctors Ray and Shearer, along with the 
Supplemental Record tag showing a diagnosis of "Internal 
Inj.," constitute new and material evidence within the 
meaning of 38 C.F.R. § 3.156, in that they bear directly upon 
the key issue of whether the veteran incurred internal 
injuries during his active military service that left 
residuals.  The finding that there is new and material 
evidence does not constitute a finding that the outcome would 
necessarily be changed; rather, it must just contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability.  See generally 
Hodge v. West, 155 F.3d at 1363.  Therefore, the Board has 
reopened the veteran's claim and considered all the evidence 
of record on a de novo basis.  

The determination that a claim is well grounded no longer 
flows from a finding that new and material evidence has been 
submitted.  New and material evidence can be presented which 
is insufficient to make a claim well grounded.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  The Board considers 
the veteran's claim to be well grounded within the meaning of 
38 U.S.C.A. § 5107, in that, if taken on its face, it is 
plausible.  Furthermore, it is clear that all relevant facts 
have been properly developed for this appeal.  

However, upon consideration of all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Although Dr. Shearer and Dr. 
Ray opined that the paralysis of the veteran's right 
hemidiaphragm is causally related to the 1950 grenade blast, 
it appears that the doctors' opinions were based on the 
veteran's recounting of his medical history, rather than on a 
review of the service medical and post-service medical 
records contained in the claims file.  As noted in the case 
of Godfrey v. Brown, 8 Vet. App. 115, 121 (1995), "the Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history."  

When the entirety of the medical evidence is examined, it is 
clear that there is no sound basis for concluding that the 
grenade blast caused paralysis of the right hemidiaphragm 
more than 20 years later.  No objective manifestations of 
paralysis of the right hemidiaphragm, or other internal 
injuries, were noted during the examinations and tests 
performed while the veteran was on active duty and for some 
20 years immediately following the veteran's separation from 
service.  The records from the veteran's 1983 hospitalization 
noted that there was no prior history of cardiac or pulmonary 
problems.  Although Dr. Ray indicated that he began treating 
the veteran in the late 1970's and that a chest X-ray taken 
at that time showed elevation of the right hemidiaphragm, the 
treatment records he submitted appear to date back only as 
far as December 1994.  In his statement in support of his 
claim, submitted in February 1997, the earliest treatment the 
veteran lists by Dr. Ray took place in 1983.  In any event, 
given the fact that a number of X-ray studies of the 
veteran's chest taken between 1950 and 1957 were all within 
normal limits, the Board finds that the current paralysis of 
the right hemidiaphragm is not shown to be causally related 
to the veteran's active service or any incident therein.  
Further, the Board finds that no evidence has been submitted 
to show that the veteran has any other type of internal 
injury causally related to his active service.  Although the 
veteran has submitted an emergency medical tag suggesting the 
presence of internal injuries on the day he was wounded in 
action, the subsequent service medical records do not confirm 
the presence of such injuries including injury to the 
diaphragm, thus suggesting that the emergency tag reflects an 
initial diagnostic impression and not a confirmed diagnosis.  
A confirmed diagnosis of internal injuries would have been 
reflected on subsequent service medical record entries and on 
the veteran's separation examination.  The veteran's 
treatment in service did not end with his being tagged; his 
treatment for residuals of the grenade blast continued but 
showed none of the internal injuries for which service 
connection is now claimed.  Moreover, internal injuries 
resulting from a grenade blast would surely have been noted 
on the several VA examinations the veteran underwent within 
the first five years following his separation from service.  
In these circumstances, the Board concludes that the appeal 
must be denied.  The evidence with regard to this matter is 
not so evenly balanced as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.  


ORDER

Service connection for internal injuries, including paralysis 
of the right hemidiaphragm, is denied.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

